Holmes, J.
The word “ milk,” in Pub. Sts. c. 57, “ Of the inspection and sale of milk,” is shown by § 7 to include milk from which no part of the cream has been removed, and we are of opinion that it is used as a general name and in a sense broad enough to include cream. The offence under § 5, of having in one’s possession, with intent to sell, milk to which *9a foreign substance has been added, is committed by having, with that intent, cream to which boracic acid has been added. This was the only point argued for the defence.
We understand that the so called agreed statement of facts was not a case stated in writing and filed, but simply an admission of facts from which the jury were at liberty to draw inferences without encountering Old Colony Railroad v. Wilder, 137 Mass. 536, 538. This being so, they might infer the offence charged from the sale by the defendant from his restaurant. Commonwealth v. Tobias, 141 Mass. 129, 135.

Exceptions overruled.